DETAILED ACTION
This office action is in response to the correspondence filed on 01/23/2020. This application is a 371 National Stage of PCT/JP2016/051268 with a foreign application JP2015-008162 filed on 01/19/2015. Claims 1 and 3-5 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10579781 (application no. 15543263) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Carl Pellegrini (Reg. No. 40766) on 9/11/2020 and subsequent authorization on 10/2/2020.
The application has been amended as follows: 
Please replace Claims 1-2, and 4-5 as follows:
1. 	(Currently Amended) A multi-factor authentication apparatus comprising: 
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to perform: 
selecting a security parameter according to a service to be provided to a terminal; 
evaluating a first success probability of an attacker through a first scenario including a first combination of procedures of multi-factor authentication; 
comparing the first success probability with the security parameter; and
based on the first success probability exceeding the security parameter, stopping provision of the service through the first scenario to the terminal,
wherein the at least one processor is further configured to execute the instructions to perform: 
changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and
providing the service to the terminal through the second scenario.


  2.            (Canceled)  

4.	(Currently amended) A multi-factor authentication method comprising: 
selecting a security parameter according to a service to be provided to a terminal; 
evaluating a first success probability of an attacker through a first scenario including a combination of procedures of multi-factor authentication; 
comparing the first success probability with the security parameter; and 
based on the first success probability exceeding the security parameter, stopping provision of the service through the first scenario to the terminal,
wherein the method further comprises: 
changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and
providing the service to the terminal through the second scenario.

5.	(Currently amended) A non-transitory computer-readable recording medium storing a program, the program causing a computer to perform: 
selecting a security parameter according to a service to be provided to a terminal; 
evaluating a first success probability of an attacker through a first scenario including a combination of procedures of multi-factor authentication; 
comparing the first success probability with the security parameter; and

wherein the program further causes the computer perform: 
changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and
providing the service to the terminal through the second scenario.


---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------



Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Oberheide et al. (US Patent No. 10,440,016 B2) discloses a method for applying digital fingerprints in multi-factor authentication. While Oberheide discloses when a client fingerprint of a current authentication transaction does not match any properties and has a high probability of being used in an attack, a warning message or a suggested response is to cancel the authentication, it fails to disclose changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and providing the service to the terminal through the second scenario.
Spencer et al. (US Pub. No. 2013/0167196 A1) discloses a method for remote device recognition at public hotspots. Spencer discloses authentication challenges, including multi-factor authentication challenges, can be issued, with probability escalating with the perceived risk of fraudulent or unauthorized remote device usage. Express Authentication can be satisfied by the same user or remote device in different manners, potentially resulting in different access to services. It fails to disclose changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and providing the service to the terminal through the second scenario.
Jakobsson et al. (US Pub. No. 2014/0282866 A1) discloses a method for determining an authentication threshold. While Jakobsson discloses determining an estimate of probability of successful authentication based on at least one sequence of authentication attempts in the authentication attempt history, determine the authentication attempt threshold based on the probability, and determine whether the request for authentication is successful, it fails to disclose changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and providing the service to the terminal through the second scenario.
Therefore, the pending claims are allowed as the prior art of record does not disclose changing the first scenario to a second scenario including a second combination of procedures of multi-factor authentication so that the first success probability of the attacker through the second scenario becomes lower than the security parameter; and providing the service to the terminal through the second scenario as found in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435